DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-10 are pending and are currently examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US Pub 2010/021910).

Regarding Claim 1, Cao teaches a cartridge for purifying a sample and detection of multiple analytes (Fig. 2, cartridge, 200), 
the cartridge comprising: 
5a first chamber (208) having a plurality of compartments (202, 204) for loading the sample and at least one reagent ([0082]  a well 202 formed in chip 201 for storing a lysis buffer), 

a second chamber (210) in fluid communication with the first chamber is configured with a matrix member, wherein the matrix member receives the 10 mixture of the sample and the at least one reagent, for binding at least one analyte from the mixture of the sample and the at least one reagent ([0086] Mixing region 208, which may simply be a small channel, is connected in fluid communication with a filter 210 (e.g., a permeable membrane or other filter) disposed in chip 201 via a microfluidic channel 209 formed in chip 201. In some embodiments, filter 210 is made of any combination of one or more of the following: silicon, glass, polymers, polyester, polycarbonate, and nitrocellulose.)
a third chamber (212) in fluid communication with the second chamber, configured with a waste collection chamber for storing waste fluids discharged from the second chamber (Fig. 2, waste collector; [0085] As further shown in FIG. 2, a waste well 212); and15 
a fourth chamber (214) in fluid communication with the third chamber, includes at least one tube ([0084] DNA collection well) configured to receive the at least one analyte from the second chamber, through the third chamber ([0084] Channel 209 is configured to function as a cell lysis region. That is, channel 209 is configured to permit the lysis buffer from well 202 to selectively lyse cellular membranes of cells in the patient sample from well 204 without lysing nuclear membranes of the cells to produce intact nuclei from the cells in the patient sample).  

a connecting member is provisioned between each of the first chamber, the second chamber, the third chamber, and the fourth chamber (a connecting member would be the channels between the wells, Fig. 2 and [0082]  one or more microfluidic channels 206 formed in chip 201 that fluidly connect well 202 to a mixing region 208 formed in chip 201, thereby providing a path for the lysis buffer in well 202 to travel to the mixing region 208. [0084] channel 209 and [0085] channel 215).

Regarding Claim 2, Cao teaches the cartridge as claimed in claim 1, wherein the plurality of compartments 20 includes a sample chamber for loading the sample and at least one reagent chamber for loading the at least one reagent (202, 204).  

Regarding Claim 3, Cao teaches the cartridge as claimed in claim 1, wherein the first chamber comprises a reaction chamber in fluid communication with the plurality of compartments25 for mixing the sample with the at least one reagent ([0086] Mixing region 208, which may simply be a small channel, is connected in fluid communication with a filter 210 (e.g., a permeable membrane or other filter) disposed in chip 201 via a microfluidic channel 209 formed in chip 201. In some embodiments, filter 210 is made of any combination of one or more of the following: silicon, glass, polymers, polyester, polycarbonate, and nitrocellulose; alternatively [0085] an elution buffer well 216 are also 
  
Regarding Claim 4, Cao teaches the cartridge as claimed in claim 1, wherein the first chamber includes a heating element for heating the sample and the at least one reagent ([0087] As further shown in FIG. 2, device 200 may include a heat source 250. Heat source 250 may be formed in or on chip 201 or may be structurally separate from chip 201. Heat source 250 may be an electrical heater (i.e., a device that converts electrical energy into heat) or other type of heat producer). 30  

Regarding Claim 6, Cao teaches the cartridge as claimed in claim 1, wherein the sample is at least one of biological samples and non-biological samples (the present invention provides another microfluidic device for purifying DNA from a patient sample. DNA and a patient sample would be biological samples).35 WO 2017/145080 PCT/IB2017/051030

Regarding Claim 7, Cao teaches the cartridge as claimed in claim 1, wherein the third chamber includes a flow path in fluid communication with the second chamber and the at least one tube for routing the at least one analyte ([0085] As further shown in FIG. 2, a waste well 212, a DNA collection well 214, and an elution buffer well 216 are also formed in chip 201. Additionally, each of the wells 212, 214 and 216 are connected in fluid communication with filter 210 via microfluidic channels 213, 215 and 217, respectively. In some embodiments, during use, well 216 stores an elution buffer which 

Regarding Claim 8, Cao teaches a device for purifying biological samples comprising a cartridge as claimed in claim 1 ([0025] the present invention provides another microfluidic device for purifying DNA from a patient sample).

Regarding Claim 9, Cao teaches the cartridge as claimed in claim 1, wherein the connecting member is provisioned at a plurality of contact points between each of the first chamber, the second chamber, the third chamber and the fourth chamber (each channel is located at a plurality of contact points as it is a channel with an inlet at one well and an outlet at a second well. The plurality of contacts are the two sides of the channel, the upper and lower sides of the flow path formed by the channel structure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US Pub 2010/021910), in view of Van der Wijngaart (WO 2016209147).
Regarding Claim 5, Cao teaches the cartridge as claimed in claim 1.
Cao is silent to wherein the matrix member is a cotton matrix.  
Van der Wijngaart teaches in the related art of microfluidic devices. [0064] The dissolvable region may be in contact with a structure that allows capillary filling once said region has been dissolved. The structure that allows capillary filling may be for example paper, cotton matrix, a hydrophilic microchannel or another porous medium allowing further liquid propagation by capillary action.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted cotton, as taught by Van der Wijingaart, for the matrix in the device of Cao, in order to allow for capillary filling, as taught by Van der Wijingaart in [0064] or an alternative matrix for filtration. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US Pub 2010/021910), in view of Tan (US Pub 2013/0236375).
Claim 10, Cao teaches the cartridge as claimed in claim 1, wherein the connecting member is configured to provide a leak proof connectivity between each of the first chamber, the second chamber, the third chamber and the fourth chamber.
Tan teaches in the related art of fluidic systems for mixing and delivering fluids. See Abstract. [0032] Suitable seal materials include, but are not limited to, natural rubbers, thermoplastics, synthetic rubbers (e.g., fluoropolymers, neoprene, nitrile, silicone, fluorosilicone, etc.), or combinations of these. [0087]  Sealing inlets, outlets, and/or vent valves can prevent evaporation and/or contamination of fluids disposed or stored within the device. A seal over an inlet, outlet, and/or vent valve can be pierced, removed, or broken to allow external fluids to enter into the inlet and/or vent valve. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the connecting member (channel) to be made of fluorosilicone, as taught by Tan, such that it provides a leak proof connectivity between each of the first chamber, the second chamber, the third chamber and the fourth chamber in the device of Cao, to allow for a seal or a suitable actuation mechanism, as taught by Tan, in [0032]. 	

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 


In response, Examiner notes Applicant’s argument of “rotatable connects between the chambers” is not positively recited in the claims. Further, “presence of a connecting member” is broad and is not limited to a particular type of connecting member. Therefore, the rejection is maintained.

Second, Applicant argues on page 6 that “the prior art of Wijingaart relates to a separation means and does not disclose nor suggest rotatable connections between the chambers and the presence of a connecting member between each of the chambers. Therefore, the prior art of Wijingaart (Applicant wrote D1 in the second paragraph on page 6 but it is interpreted to be D2) fails to teach or suggest the amended limitation of claim 1.”
In response, Examiner notes the prior art of Wijingaart was not applied to teach “rotatable connections between the chambers and the presence of a connecting member between each of the chambers.” As noted above, the prior art of Cao meets the amended limitation. Therefore, the prior art of Wijingaart as applied to a dependent claim is maintained.

Third, Applicant argues the connecting member ensures a leak proof connectivity between the chambers, thereby preventing undesirable leakages and environmental 
In response, Examiner notes that claim 10 is written as an intended use since the term configured is used. The connecting member would have to be capable of being leak proof. Further, Applicant’s argument of “during operation” is also directed at intended use since fluids are not necessarily moving through the device as claimed. Additionally Applicant’s argument of “assembly/disassembly” is directed to intended use as the device is not being assembled or disassembled in the claims. Claims may be rewritten to positively recite these structural features and arrangement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798